Per Curiam.

The decision and journal entry of the Court of Appeals states, in part, “ * * * finding that the complaint on its face does not state a cause of action entitling petitioner to relief, respondent’s motion to dismiss is granted.”
For the reason that appellant did not challenge the jurisdiction of the sentencing court, Freeman v. Maxwell (1965), 4 Ohio St. 2d 4, the judgment of the Court of Appeals, dismissing the habeas corpus petition, is affirmed.

Judgment affirmed.

Celebrezze, C. J., W. Brown, Sweeney, Locher, Holmes, C. Brown and Krupansky, JJ., concur.